DETAILED ACTION
	Claims 18-34 are presented on 05/10/2022 for examination on merits.  Claims 1-17 are cancelled by preliminary amendment on 05/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11271736 B2 (hereinafter “USPAT 736”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of unlocking redeem script for an output.

	Regarding claim 18, USPAT 736 anticipates:
A computer-implemented control method (USPAT 736, CLM. 1: A computer-implemented method for controlling when a portion of cryptocurrency is transferred from one party to another via a blockchain) comprising the steps: 
generating a blockchain transaction comprising a redeem script for an output (USPAT 736, CLM. 1: providing a blockchain transaction comprising a redeem script for an output), wherein the redeem script: 
i) specifies a plurality of public keys, each associated with a corresponding private key; and wherein each public key is uniquely associated with a potential state of at least one data source (USPAT 736, CLM. 1: specifies a plurality of public keys, each associated with a corresponding private key of the number of private keys; and wherein each public key is uniquely associated with a potential state of at least one data source); and 
ii) comprises logic arranged to provide a result based on which of the plurality of associated private key(s) is used to sign the unlocking script (USPAT 736, CLM. 1: comprises logic arranged to match one or more of the private keys that were used to sign an unlocking script against the corresponding one or more public keys provided in the redeem script); wherein a minimum number of said private keys must be used to sign an unlocking script of a further blockchain Transaction in order to spend the output (USPAT 736, CLM. 13: a minimum number of private keys are used to sign an unlocking script of a further blockchain transaction to spend the output and the redeem script).
Regarding dependent claims 19-34 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Claim Objections
Claim 18 are objected to because of the following informalities: 
Claim 18 recites a limitation “which of the plurality of associated private key(s) is used to sign the unlocking script” in the third paragraph of the claim deficiently, because the keys in the phrase “the plurality of associated private key(s)” should always be in plural form.  It is confusing to have an option for a single key in the phrase.  If the Applicant intend to stress the minimum number of said private keys may be one, the Examiner suggests changing the limitation to: provide a result based on one or more of the plurality of associated private keys used to sign the unlocking script;
Claim 18 recites “a further blockchain Transaction in order to spend the output” at the end of the claim having the first letter of word “Transaction” capitalized deficiently.  For formality reasons, the word “Transaction” should be in lower case.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 18 recites the limitation "the unlocking script" in the phrase “comprises logic arranged to provide a result based on which of the plurality of associated private key(s) is used to sign the unlocking script”.  There is insufficient antecedent basis for this limitation in the claim.  It should be noted that the limitation is specified in the claim after the introduction of “an unlocking script” of a further blockchain Transaction.  
Claim 18 recites the limitation “the plurality of associated private key(s)” in the third paragraph of the claim. There is insufficient antecedent basis for this limitation in the claim.  It should be noted that claim 18 defines “a plurality of public keys,” but not “a plurality of private keys.”
Claim 18 recites a limitation “sign an unlocking script of a further blockchain Transaction in order to spend the output” unclearly, because the output is said to be associated with the generated “blockchain transaction” at the generating step.  As such, the output should be associated with an unlocking script of the “blockchain Transaction” rather than a further blockchain transaction.  Why is an unlocking script of a further blockchain transaction used for unlocking the output for spending? Please explain.
Claims 23-25 each recite the limitation “the plurality of keys” unclearly or lacking sufficient antecedent basis for this limitation in the claim.  Note that the base claim 18 defines “a plurality of public keys,” but not “a plurality of keys.”
Claim 25 recites “each possible state” unclearly, because none of the claims 18-34 specifies a list of possible states.
Claims 19-34 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claim 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31-34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation for performing the steps of claim 18 does not further limit the subject matter of the claim.  Furthermore, the steps of claim 18 inherently contain a blockchain by which a blockchain transaction is generated.  
It should be noted that in the US practice claim 31 is typically presented in an independent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 32-34 are further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph because of their dependency from claim 31.

Allowable Subject Matter
Claims 18-34 are allowable over prior art for the following reasons:
Independent claims 18 repeats a substantial portion of the allowable subject matter of the parent case Application No. 16/320,080 OC297, filed 01/23/2019, now US Patent #11,271,736.  The features as recited in the claim are not anticipated by, nor made obvious over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        11/19/2022